Citation Nr: 1127207	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to November 20, 1980, for the assignment of a compensable rating under 38 C.F.R. § 3.324, to include on the basis of clear and unmistakable error (CUE) in rating actions issued in October 1976, November 1981, and January 2003.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that no revision of the November 20, 1980 effective date assigned under 38 C.F.R. § 3.324 for multiple non-compensable service-connection conditions was warranted based on assertions of CUE.  

Herein, consistent with the Veteran's contentions, the Board will address the Veteran's allegations of CUE in rating decisions dated in October 1976, November 1981 and January 2003, all of which were considered in conjunction with the June 2009 rating action on appeal.  That rating action also mentions that CUE was considered in conjunction with a Board decision of August 2008.  

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2010).  A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions, which fail to comply with these requirements, shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).  

In this case, the Veteran has not filed a motion for revision or reversal of the August 2008 Board decision based on CUE, and as such, that matter is not before the Board.  As a related matter, it is noted that the Board has original jurisdiction to consider motions for revision of prior Board decisions based on CUE and that therefore, the RO lacked jurisdiction to review a CUE claim relating to the Board's August 2008 decision, even if it had been raised.  


FINDINGS OF FACT

1.  The Veteran filed original service connection claims for right shoulder and left ankle disorders in July 1976.

2.  By rating action of October 1976, service connection was established for hemorrhoids and a right shoulder disorder, both of which were assigned non-compensable evaluations effective from July 1976.  The RO also explained that since the Veteran failed to appear for a VA examination scheduled in September 1976, the evidence was insufficient to rate a claimed left ankle disorder.  The Veteran was notified of this decision in correspondence dated on October 19, 1976, and did not appeal it.  

3.  The Veteran refiled the previously abandoned service connection claim for a left ankle disorder, as well as increased rating claims for hemorrhoids and a right shoulder disorder on November 20, 1980, also expressing his willingness to appear for a VA examination at that time.

4.  The Veteran appeared for a VA examination in August 1981.

5.  In a rating action of November 1981, service connection was established for chronic residuals of an old left ankle sprain, which was assigned non-compensable evaluation effective from November 1980.  Non-compensable evaluations for service-connected hemorrhoids and a right shoulder disorder were continued.  The RO did not specifically consider and did not grant a compensable evaluation under 38 C.F.R. § 3.324 for multiple, non-compensable service-connected disabilities.


6.  In a rating action issued in January 2003, the RO assigned a 10 percent evaluation under 38 C.F.R. § 3.324 for multiple, non-compensable service-connected disabilities, effective from November 20, 1980, explaining that the failure to consider the provisions of 38 C.F.R. § 3.324 in conjunction with the November 1981 rating decision was erroneous/CUE, and determining that evidence of record as of that time (August 1981 examination report) established that service-connected hemorrhoids and disorders of the left ankle and right shoulder were shown to have materially interfered with the Veteran's occupation as a fireman and policeman, supporting the grant of benefits.

7.  The October 1976 and January 2003 rating decisions were reasonably supported by evidence then of record and prevailing legal authority and those rating decisions are not undebatably erroneous.  

8.  There has been no further finding of CUE in the November 1981 rating decision, in addition to the error in that rating decision which was identified and corrected by virtue of a January 2003 rating decision.


CONCLUSION OF LAW

CUE has not been found in rating decisions of October 1976 or January 2003, nor has a further CUE been found in a November 1981 rating decision and the criteria for an effective date earlier than November 20, 1980, for the assignment of a 10 percent rating under 38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.105, 3.324, 3.400 (2010).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a threshold matter, a CUE claim is not a claim for benefits, but is rather a collateral attack on a final decision; while CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under the part II or III of title 38, which govern the benefits available under the laws administered by VA.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  A CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the notice and duty to assist provisions of the law are not applicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable to the Veteran's CUE claim.

Moreover, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim under 38 C.F.R. § 3.324 was ultimately granted, and a 10 percent disability rating and effective date assigned, in a January 2003 rating decision of the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is therefore discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Background Information

The Veteran filed original service connection claims for right shoulder and left ankle disorders in July 1976.  

By rating action of October 1976, service connection was established for hemorrhoids and recurrent dislocation of the right shoulder, both of which were assigned non-compensable evaluations effective from July 1976.  The RO also explained that since the Veteran failed to appear for a scheduled VA examination, the evidence was insufficient to rate a claimed left ankle disorder.  The Veteran was notified of this decision in correspondence dated on October 19, 1976, and did not subsequently appeal the October 1976 rating decision.  

Essentially, the only evidence on file at the time of the October 1976 rating action was the Veteran's STRs.  The STRs reflect that the Veteran complained of hemorrhoids in December 1972.  In March 1973, anterior dislocation of the right shoulder was shown on X-ray films.  When seen later in March 1973, it was noted that the Veteran had a history of recurrent dislocation of both shoulders since age 6.  In April 1973, the Veteran under went right shoulder surgery.  Two weeks post-operatively, the wound was well-healed, sutures were removed, and there was a large hematoma at the wound site.  In May 1973, the Veteran started physical therapy with good progress on range of motion.  When seen in July 1973, the Veteran was unable to elevate or abduct the shoulder and reported that he was having trouble performing his duties.  He was returned to duty with a profile prohibiting climbing and heavy lifting.  The Veteran continued to have right shoulder dislocations and pain throughout 1973 and 1974.  

The STRs further revealed that the Veteran was seen in April 1976 with complaints of a two month history of right shoulder pain.  Range of motion was full and no crepitus or deformity was noted.  In May 1976, he was seen due to possible left ankle sprain.  The Veteran complained that the left ankle could not bear weight and that he could not move his toes.  Severe sprain was assessed.  The July 1976 separation examination report shows that clinical abnormalities of the right shoulder and left ankle were documented, as were hemorrhoids.  The examiner made a note of a history of recurrent right shoulder dislocations.  

Also on file was correspondence to the Veteran dated in August 1976 advising him that a VA examination was being scheduled; and reflecting that a VA examination of the shoulder and left ankle was scheduled for September 17, 1976, for which the Veteran did not appear.  

In November 1980, the Veteran submitted a statement indicating that he wanted to reopen service connection claims involving the right shoulder, hemorrhoids, and left ankle.  He indicated that he had failed to appear for a VA examination scheduled for August or September 1976, as he had just started working, so no decision was made (regarding the left ankle claim).  He also asked to be scheduled for a VA examination. 

A VA examination was conducted in August 1981.  The Veteran gave a history of recurrent shoulder dislocations and of shoulder surgery in 1983.  He reported that the shoulder ached if he slept on it and that the joints were stiff and took some time to loosen in the morning.  The Veteran also noted that he had been a fireman and policeman, but could not do this type of work because of the use of the arm.  It was noted that he worked in an auto bumper factory.  The Veteran also reported having a left ankle sprain in service and stated that he could not walk on uneven ground.  It was noted that the ankle ached at times, but did not swell unless strained.  Examination revealed full range of motion of the right shoulder and left ankle, with no evidence of swelling.  X-ray films of the right shoulder were negative for evidence of dislocation.  X-ray films of the left ankle showed no evidence of fracture, dislocation or other bony abnormality.  Rectal examination was negative for hemorrhoids or evidence of bleeding.  The following diagnoses were made: status post-operative repair, dislocation, right shoulder without recurrence; chronic residuals old sprain left ankle; and small external hemorrhoid tags without evidence of bleeding. 

By rating action of November 1981, service connection was established for chronic residuals of an old left ankle sprain, which was assigned non-compensable evaluation effective from November 1980, when the Veteran filed to reopen the claim following abandoning the original 1976 claim.  Non-compensable evaluations for service-connected hemorrhoids and a right shoulder disorder were continued.  The RO did not specifically consider and did not grant a compensable evaluation under 38 C.F.R. § 3.324 for multiple, non-compensable service-connected disabilities.

As pointed out in a Board decision of August 2008, in correspondence dated in April 2001 and received by the RO on April 25, 2001, the Veteran stated that he was not given fair consideration in the RO decision that assigned only noncompensable ratings for his service connected disabilities.  He requested that he receive retroactive payments to 1976.  He stated that the disabilities interfered with his performance as a police officer and he attached lay statements from relatives and community members who observed his symptoms since his time in service.  

In a rating action issued in January 2003, the RO assigned a 10 percent evaluation under 38 C.F.R. § 3.324 for multiple, non-compensable service-connected disabilities, effective from November 20, 1980.  The RO explained that the failure to consider the provisions of 38 C.F.R. § 3.324 in conjunction with the November 1981 rating decision was erroneous, and determined that evidence of record as of that time (August 1981 examination report) established that service-connected hemorrhoids and disorders of the left ankle and right shoulder was shown to have materially interfered with the Veteran's occupation as a fireman and policeman.  The RO further determined that entitlement to a compensable evaluation under 38 C.F.R. § 3.324 back to 1976 was not warranted, because there was no evidence of record at that time showing that the Veteran's multiple non-compensable service-connected conditions interfered with his employment.  

In October 2008, the Veteran filed CUE claims involving rating actions of July 1976 and November 1981, maintaining that his multiple non-compensable disabilities interfered with his duty and performance as a police officer, and that an effective date prior to November 20, 1980, should be assigned.  

In a June 2009 administrative determination issued by the RO in Atlanta, Georgia, it was determined that no revision of the November 20, 1980 effective date assigned under 38 C.F.R. § 3.324 for multiple non-compensable service-connection conditions, was warranted based on assertions of CUE.  

In a lay statement provided by the Veteran in June 2009, he indicated that he departed the military on crutches and with pending service connection claims for hemorrhoids and disorders of the right shoulder and left ankle.  He indicated that his lay statements as well as those of co-workers and a registered nurse were clear and supported a finding that he experienced problems both seeking and maintaining employment upon his departure from the military, attributable to his non-compensable service-connected conditions.  

Additional contentions were provided by the Veteran in August 2010, at which time the Veteran indicated that CUE was committed by virtue of the fact that service connection and or a compensable evaluation were not awarded by the October 1976 rating decision, in essence also alleging CUE in the January 2003 rating decision.  

Analysis

In this case, the Veteran seeks entitlement to a 10 percent rating under 38 C.F.R. § 3.324, alleging CUE in rating actions dated on October 12, 1976, on November 30, 1981, and on January 30, 2003.  In doing so, he requests application of the benefit of the doubt/reasonable doubt doctrine.  Specifically, the Veteran maintains that his multiple non-compensable disabilities interfered with his duty and performance as a police officer, and otherwise caused problems for him seeking and maintaining employment upon his departure from the military, and that a compensable evaluation should have been assigned for his non-compensable service-connected conditions in the October 1976 rating action.  
The Veteran does not dispute that he failed to appeal the October 1976, November 1981, and January 2003 rating decisions.  Rather, he argues that these earlier decisions improperly denied his claim and /or did not assign the proper effective date for the grant of a compensable rating under 38 C.F.R. § 3.324.  Similarly, the basis of the CUE claim does not involve specific allegations of a failure to assign compensable rating for hemorrhoids, right shoulder and left ankle disorders, prior to November 1980.

Where a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10 percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, the Veteran seeks entitlement to a 10 percent rating under 38 C.F.R. § 3.324 primarily based on allegations of CUE in an October 1976 rating action and has specifically has requested application of the benefit of the doubt in this case.  As an initial matter, in determining whether there is CUE in any rating action, the doctrine of resolution of reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, must be undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board finds that the Veteran and his representative have failed to allege an undebatable error of fact or law, which would alter the outcome of the October 1976 rating decision, based on the evidence of record at the time of that rating decision.  Indeed, there was no evidence of record at the time of the October 1976 rating action establishing or even suggesting that the Veteran's noncompensable service-connected disabilities interfered with his employment.  In fact, there was no mention of employment interference in the evidence available to the RO at the time of issuance of the October 1976 rating decision, consisting of essentially only STRs.  

Despite the Veteran's lay assertions presented in 2009, more than 30 years after his discharge from service, the STRs do not indicate that he left service on crutches, and this is otherwise irrelevant information, as service connection was not established for a left ankle disorder in the October 1976 rating decision.  The Board emphasizes that the determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  As such, lay statements provided by the Veteran and others, as well as clinical information added to the file subsequent to the October 1976 rating decision, are immaterial and cannot be considered in conjunction with the CUE claim relating to the October 1976 rating decision.  

The Veteran has asserted as a basis for the CUE claim that the failure to adjudicate the issue of whether a compensable evaluation was warranted under 38 C.F.R. § 3.324 at the time of the October 1976 rating action constitutes CUE.  The Federal Circuit has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  DeShotel v. Nicholson, 457 F.3d 1258 (2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005).  In this regard, the Board observes that the absence of a specific reference to, or failure to cite, a controlling regulation does not mean it was not considered.  See generally VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  Failure to discuss a specific regulation, in this case 38 C.F.R. § 3.324, does not constitute CUE as there is no persuasive evidence to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996); (an allegation of CUE must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  

In this case, even if the RO, in the October 1976 rating decision had explicitly considered entitlement to a 10 percent rating under 38 C.F.R. § 3.324, it is not undebatable that the outcome would have been manifestly different.  As discussed previously, the evidence of record at that time simply did not support the grant of a compensable evaluation.

The Veteran also maintains that the October 1976 rating action contained CUE by virtue of the failure to adjudicate a service connection claim for a left ankle disorder, which was claimed in July 1976.  As is clear from the text of the October 1976 rating decision, the service connection claim for a left ankle disorder was not adjudicated at that time because it was determined that the evidence was insufficient to properly evaluate the claim, as the Veteran had failed to appear for a VA examination scheduled for September 17, 1976.  Pursuant to the provisions of 38 C.F.R. § 3.158(b) (1976), where a veteran fails without adequate reason to respond to an order to report for a VA examination within one year from the date of the request. . .the claim for such benefits will be considered abandoned.  As is the circumstance in the Veteran's case.  

Also pertinent in this case are the provisions of 38 C.F.R. § 3.655(f) (1976 and 1980) which state that if a claim is abandoned and the Veteran subsequently states that he is willing to report for examination, benefits may be paid from the date of receipt of the new claim, if he reports for an examination within one year from the date of notice to report.  Subsequent to the final and unappealed October 1976 rating action, the Veteran filed to reopen the service connection claim for a left ankle disorder on November 20, 1980.  At that time, the Veteran acknowledged his failure to appear for an earlier VA examination scheduled for 1976 and expressed his willingness to report for a VA examination.  The Veteran did report for a VA examination of August 1981.  

The October 1976 rating action was unappealed and is final; pursuant to applicable regulations in effect at time, the service connection claim for a left ankle disorder was appropriately unadjudicated and ultimately considered abandoned.  In addition, as discussed previously, there was no basis for the assignment of a compensable evaluation under 38 C.F.R. § 3.324 based on the evidence on file at that time; regardless of whether specific adjudication of this matter was under taken in conjunction with October 1976 rating action.  Hence, there is no basis for a finding of CUE in the October 1976 rating decision.

Thereafter, the Veteran did not refile a service connection claim for a left ankle disorder and increased rating claims for service-connected hemorrhoids and a right shoulder disorder until November 20, 1980, the currently assigned effective date for the grant of a compensable evaluation under 38 C.F.R. § 3.324.  In a rating action of November 1981, service connection was established for chronic residuals of an old left ankle sprain, which was assigned non-compensable evaluation effective from November 20, 1980, when the Veteran filed to reopen the claim.  Non-compensable evaluations for service-connected hemorrhoids and a right shoulder disorder were continued.  However, again the RO did not consider or grant a compensable evaluation under 38 C.F.R. § 3.324 for multiple, non-compensable service-connected disabilities.

Ultimately, by virtue of a January 2003 rating decision, the RO assigned a compensable evaluation under 38 C.F.R. § 3.324 for multiple, non-compensable service-connected disabilities, effective from November 20, 1980, the date of the claim to reopen, essentially based on a finding of CUE .  The RO explained that the failure to consider the provisions of 38 C.F.R. § 3.324 in conjunction with a November 1981 rating decision was erroneous, and determined that evidence of record as of that time (August 1981 examination report) established that service-connected hemorrhoids and disorders of the left ankle and right shoulder were shown to have materially interfered with the Veteran's occupation as a fireman and policeman.   


In essence, by virtue of the January 2003 rating decision, CUE has already been found in the November 1981 rating action based on failure to consider and grant a compensable evaluation under 38 C.F.R. § 3.324 for multiple, non-compensable service-connected disabilities, found to have been supported by evidence on file at the time of that rating action.  Hence, an effective date of November 20, 1980, the date of the Veteran's increased rating claim for hemorrhoids and a right shoulder disorder, as well as a second service connection claim for a left ankle disability following the abandoned claim filed in July 1976, was assigned.  

In light of the above finding, the Veteran has not identified any further error of fact or law in the November 1981 rating decision, which would compel the conclusion that the determinations reached in that rating action would have been manifestly different but for the error.  The service connection claim for a left ankle disorder was adjudicated and granted at that time.  The fact that the provisions of 38 C.F.R. § 3.324 were again not considered, despite a showing of evidence supporting the grant of such benefits at the time of the November 1981 rating action, already forms the basis for the CUE finding in the November 1981 rating action made in the January 2003 rating action.  Hence, that error need not be addressed here, as it has already been corrected.  In addition, there was no evidence of record at the time of the November 1981 rating action, which established or even suggested that the Veteran's noncompensable service-connected disabilities interfered with his employment at any point prior to November 20, 1980.  In fact, there was no mention of employment interference due to his service-connected conditions in the evidence available to the RO prior to that identified in the August 1981 VA examination report.  

To the extent that the Veteran's contentions involve CUE in the January 2003 rating action by virtue of a failure to assign an effective date prior to November 20, 1980, it is clear that the appropriate legal standards regarding the assignment of effective dates were applied.  Long-standing VA regulations have provided that the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application, in this case November 20, 1980.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Also applicable are the aforementioned provisions of 38 C.F.R. § 3.158(b) (1976 and 1980) relating to abandoned claims, and 38 C.F.R. § 3.655(f) (1976 and 1980), relating to the failure to report for a scheduled VA examination, both of which compel the same result with respect to the assigned effective date.  Under those regulations, following abandonment of a claim and failure to appear for a VA examination, benefits are only to be paid from the date of receipt of a new claim, November 20, 1980, in this case.  See 38 C.F.R. §§ 3.655(f) and 3.158 (a and b) (1980). 

If a decision is factually supported, it cannot be clearly and unmistakably erroneous.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the October 1976 or January 2003 rating decisions, or further CUE in the November 1981 rating decision.  Accordingly, the Veteran's CUE claim must be denied.  See 38 C.F.R. § 3.303(c), supra; see also Fugo, supra.


ORDER

The claim for revision of the October 12, 1976 rating decision on the basis of CUE is denied.

The claim for revision of the November 30, 1981 rating decision on the basis of further CUE is denied.

The claim for revision of the January 30, 2003 rating decision on the basis of CUE is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


